DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 29 is objected to because of the following informalities:  in lines 2-3, the recitation of “a silicon content in the coolant composition is from 2 to 2000 ppm by weight in a ready-to-use state” should instead be --the silicon content in the coolant composition when in a ready-to-use state is from 2 to 2000 ppm by weight--.  Appropriate correction is required.

Claim Objections-Warning
Applicant is advised that should claim 20 be found allowable, claim 34 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant is advised that should claim 21 be found allowable, claim 35 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant is advised that should claim 30 be found allowable, claim 36 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 30, there is a lack of antecedent basis for component (d) in claim 30 and/or in the claim from which it depends.
Regarding claim 36, there is a lack of antecedent basis for component (d) in claim 36 and/or in the claim from which it depends.
Claim Rejections - 35 USC § 101/112(b)
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33 is rejected under 35 U.S.C. 112(b) because the claim provides for the use of a coolant, but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Further, claim 33 is rejected under 35 U.S.C. 101  because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101. See for example Ex parte Dunki, 153 USPQ 678 (Bd. App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966). 
Claim 37 is rejected under 35 U.S.C. 112(b) because the claim provides for the use of a coolant, but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Further, claim 37 is rejected under 35 U.S.C. 101  because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101. See for example Ex parte Dunki, 153 USPQ 678 (Bd. App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966). 
Claim 38 is rejected under 35 U.S.C. 112(b) because the claim provides for the use of a coolant, but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Further, claim 38 is rejected under 35 U.S.C. 101  because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101. See for example Ex parte Dunki, 153 USPQ 678 (Bd. App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966). 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-38 are rejected under 35 U.S.C. 103 as being unpatentable over Wenderoth et al. (US PGPub 2006/0219975) in view of Dietl et al. (US PGPub 2013/0284971).
Regarding claims 19-27 and 31, Wenderoth teaches antifreeze concentrates which gives ready-to-use aqueous coolants having a conductivity of at most 50 µS/cm, preferably 5 µS/cm ([0033]) (instant claims 19 and 31), and which are suitable for fuel-cell cooling systems (abstract). Wenderoth teaches the concentrates comprise alkylene glycols and one or more five-membered heterocyclic compounds (azole derivatives) (abstract; [0014]). Wenderoth teaches the concentrates may further comprise orthosilicates ([0021]). Wenderoth further teaches the water used for dilution is ion-free ([0034]).
Wenderoth does not specifically teach the inclusion of a compound of formula (V) (claims 19-27). However, Dietl teaches anticorrosive compositions suitable for use as engine coolants (abstract), and teaches selecting suitable corrosion inhibitor(s) to have a desired phase inversion temperature ([0023]-[0025]), and to obtain compositions having desired vapor phase corrosion inhibiting properties ([0103]) and anticorrosion towards all metals or alloys used industrially, preferably including engines ([0102]-[0108]). Dietl further teaches the combination of such alkoxylated corrosion inhibitors with azole corrosion inhibitors ([0031]). Dietl teaches as corrosion inhibitors of particular preference are alkoxylated esters of polyhydric alcohols and carboxylic acids ([0026]), wherein preferred are alkoxylated castor oils comprising from 4 to 100 moles of EO ([0028]) (instant formula (V); instant derived from; instant work up of castor oil; instant n; instant Xi)(claims 19-27). 
Dietl and Wenderoth are analogous art and are combinable because they are concerned with the same field of endeavor, namely water-dilutable coolant compositions comprising azole corrosion inhibitors. At the time of filing a person having ordinary skill in the art would have found it obvious to include the alkoxylated castor oil corrosion inhibitors of Dietl in the composition of Wenderoth and would have been motivated to do so as Wenderoth is concerned with coolants which are noncorrosive and further as Dietl teaches the noted compounds are suitable as corrosion inhibitors for coolant compositions, notably those which also contain azole corrosion inhibitors, and will result in desired vapor phase corrosion inhibiting properties ([0103]) and broad spectrum anticorrosion towards all metals or alloys used industrially, especially in engines ([0102]-[0108]).
Regarding claim 28, Wenderoth in view of Dietl render obvious the compositions as set forth above. Wenderoth further teaches the azole derivative is preferably benzimidazole, benzotriazole, tolutriazole, and/or hydrogenated tolutriazole ([0019]).
Regarding claim 29, Wenderoth in view of Dietl render obvious the compositions as set forth above. Wenderoth further teaches if present, an amount of orthosilicate sufficient to give ready-to-use aqueous coolants a silicon content of from 2 to 2000 ppm by weight ([0021]).
Regarding claim 30, Wenderoth in view of Dietl render obvious the compositions as set forth in claim 1 above. Wenderoth further teaches dilution with water of the concentrates to form compositions which comprise from 10 to 90 wt% alkylene glycols, from 90 to 10 wt% water, from 0.005 to 5 wt% azole and if present an amount of orthosilicate sufficient to give ready-to-use aqueous coolants a silicon content of from 2 to 2000 ppm by weight ([0021]-[0032]). Dietl further teaches as corrosion inhibitor the selected compound(s) is present from 0.1 to 10 wt% ([0034]). 
Regarding claims 32 and 34-36, Wenderoth in view of Dietl render obvious the compositions as set forth in claims 19-21 and 30 above and incorporated herein by reference. Wenderoth further teaches preparation of the concentrates by dissolving the components in the alkylene glycols which are water free ([0036]) and dilution with water to obtain ready-to-use compositions ([0034]-[0036]).
Regarding claims 37-38, Wenderoth in view of Dietl render obvious the compositions as set forth in claim 19 above and incorporated herein by reference. Wenderoth further teaches use of the composition as coolant in fuel-cell drives ([0037]-[0039]) which result in no or no significant corrosion on aluminum ([0051]). Dietl further teaches that the alkoxylated anticorrosion inhibitors impart both the properties of metal corrosion inhibition, specifically towards aluminum, copper, brass, soft solder, steel and magnesium ([0102]) (instant corrosion; instant nonferrous), and foaming countering properties ([0082]).
It is further noted that a chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”; MPEP 2112.01)).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 19-38 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 11,248,155. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of both the instant application and the granted patent are directed to substantially similar coolant compositions, and methods of making/using thereof, comprising substantially the same components, present in the same amounts, and having substantially the same resultant properties. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870. The examiner can normally be reached M-F 7:30 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE L STANLEY/Primary Examiner, Art Unit 1767